Citation Nr: 0938707	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-34 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than October 7, 
2004, for the award of dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	John R. Getsinger, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945.  He was a prisoner of war in Germany from 
November 1944 to June 1945.  He died in November 1987.  The 
appellant is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the Boston 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in November 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Board notes that in a November 2007 Board remand, the 
Board deferred consideration of the appellant's claim for 
entitlement to an effective date earlier than October 7, 
2004, for the award of dependency and indemnity compensation 
benefits for VA to consider the appellant's allegations of 
clear and unmistakable error (CUE) in prior rating decisions, 
as such claims were inextricably intertwined with the claim 
for an earlier effective date.  See Smith (Daniel) v. Gober, 
236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together); 
see also Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Pursuant to remand instructions, the AMC adjudicated the 
appellant's CUE claim in a March 2008 rating decision, with 
notification to the appellant in April 2008 and her 
representative in July 2008.  The appellant submitted a 
notice of disagreement (NOD) during June 2008.  However, it 
does not appear that a statement of the case (SOC) has been 
issued concerning the appellant's CUE claim.  Accordingly, 
the Board is required to remand this issue to the RO for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  After the RO has issued the SOC, the claim should be 
returned to the Board only if the appellant perfects the 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, this issue is REMANDED for the following action.

The RO should undertake all actions required 
by 38 C.F.R. 
§ 19.26, including issuance of an SOC on the 
clear and unmistakable evidence issue, so 
that the appellant may have the opportunity 
to complete an appeal on this issue (if she 
so desires) by filing a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


